Citation Nr: 0509570	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The claimant served honorably on active duty in the United 
States Army from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2002 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied service connection for 
a psychiatric disability, claimed as a major depressive 
disorder. 

By a decision dated July 2003 the Board denied the veteran's 
claim of service connection for a psychiatric disability.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2004, 
the Court ordered that a joint motion for remand be granted 
and that the Board's decision be vacated and remanded.  


FINDINGS OF FACT

1.  The veteran worked in the Signal Corps as a radio relay 
and carrier operator during service.  

2.  The veteran's currently diagnosed dysthymic disorder, 
major depressive disorder, and anxiety disorder are the 
result of the stress he experienced working in the Signal 
Corps during service.


CONCLUSION OF LAW

Service connection for dysthymic disorder, major depressive 
disorder, and anxiety disorder is granted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A notice of classification dated April 1964 shows that the 
veteran was classified "1-Y" by the Selective Service 
System.  

His DD Form 214, and his DA Form 20 and 201 file, show that 
his military occupational specialty was radio relay and 
carrier operator (31M) in the Signal Corps, and was 
subsequently changed to Machinist (44E) in May 1968.  His DD 
Form 214 shows that he had 8 years of school.  He served in 
Germany, but did not serve in the Republic of Vietnam.  

The claimant's service medical records include a report of 
medical history he completed in connection with a pre-
induction examination in April 1964, showing that he reported 
a history of depression or excessive worry.  A report of pre- 
induction examination, conducted in April 1964, disclosed 
simple myopia, , mild genu varus, and a left varicocele, and 
that he was qualified for active duty.  His profile was 
normal in all regards.

At the time of his service entrance examination, the claimant 
denied any history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  His service entrance 
examination, conducted in January 1967, disclosed no 
pertinent abnormalities, and his psychiatric evaluation was 
normal.  According to the service medical records, the 
claimant was seen in February 1969 for insomnia related to 
his wife's giving birth in a few days.  The records reflect 
that the claimant was given Librium.  At the time of his 
service separation entrance examination , the claimant noted 
frequent trouble sleeping and depression or excessive worry.  
His service separation examination, conducted in January 
1969, disclosed no pertinent abnormalities, and his 
psychiatric evaluation was normal.

The claimant's original application for VA disability 
compensation and pension benefits (VA Form 21-526), was 
received April 4, 2000.  He reported no inservice treatment 
for that condition, and showed postservice treatment for that 
condition in March 2000 at the VAMC, Lexington, Kentucky.  He 
stated that he last worked in June 1993, and was receiving 
Social Security Administration (SSA) disability benefits.

VA outpatient treatment records from the VAMC, Lexington, 
dated from January to October 2000, show that in February 
2000, the claimant complained of depression and mental 
anguish, and was reviewed for suicidal ideation.  He declined 
admission to the psychiatric unit, stating that his problems 
started when he was in the military and was made to feel 
stupid, unwanted, and worthless; that he has never recovered 
from that experience; that he experiences poor sleep, 
constant restlessness, generalized unhappiness with all 
aspects of his life.  In March 2000, the claimant was seen 
for chronic depression related to chronic back pain problems, 
especially his knee and back.  He was seen in the Mental 
Health Clinic with complaints of depression and anxiety, of 
being abused in the military, and of being sent to prison for 
six weeks when he refused orders to Vietnam (two brothers 
already in Vietnam).  He related that when he was in the 
Army, they placed him in Signal Corps training even though he 
was a 4F with a fourth grade education; that he could not 
learn but was forced to do the work; that he was briefly in 
maintenance work, but was returned to the Signal Corps, where 
he was ridiculed, harassed, punished, and emotionally and 
physically abused.  The last few months he was a security 
guard.  He related that he was seriously depressed in 1981; 
that he overdosed on an antidepressant in 1996, when he was 
distressed and had suicidal ideation; that he was admitted to 
a Danville Hospital for three days; and that he was depressed 
two or three times a year.

A report of VA psychiatric examination, conducted in March 
2001, cited the examiner's review of the claims folder, and 
noted that the claimant was neatly dressed and cooperative, 
but walked slowly due to chronic knee pain with a total right 
knee replacement.  The claimant asserted that he was raised 
on a farm, went to school till approximately the fourth 
grade, and had significant difficulty in learning.  He 
attempted to enlist at age 18, and was 4F because of his 
illiteracy, but was drafted into the Army in 1967.  He 
completed basic training at Fort Knox, then was sent to Fort 
Gordon for Advanced Individual Training (AIT) and was put 
into the Signal Corp and felt totally overwhelmed because of 
his illiteracy and inability to learn the material that was 
given to him.  However, he alleged that he received some of 
the best grades in the class, and believes that his grades 
were falsified to make him seem more competent than he was.

The claimant related that while at Fort Gordon, he was given 
orders to Vietnam, but knew that he was not competent to 
handle the duties of a Signal Corpsman.  He further related 
that he had a brother and a brother-in-law serving in Vietnam 
at that time who were later killed in action.  Because of his 
refusal to go to Vietnam, he was placed in a make-shift 
prison for approximately six weeks where he slept in tents 
and did not have any electric power.  It was subsequently 
determined that he did have a brother serving in Vietnam, and 
he was sent to serve in Germany, where he was assigned to a 
maintenance unit and functioned fairly adequately, and was 
promoted to E-4.  After six months, his brother left Vietnam, 
and he was again given orders to Vietnam, but did not have to 
go and was transferred to another Signal Battalion post in 
Germany.

The claimant related that after a few days, his new unit 
realized that he was totally incompetent to be any kind of 
leader or to handle the duties that were required in his 
division, and he was given the worst jobs they could find, 
including KP and guard duty; that his Commanding Officer 
tried to bait him into assaulting him by calling him names.  
He further related that he became depressed with some 
suicidal ideation, as well as homicidal ideation toward his 
Commanding Officer.  He stated that he did not act on these 
impulses, and was honorably discharged after his term of 
service, and denied any psychiatric problems upon service 
discharge.

The claimant related that following service separation, he 
worked as an auto repairman, and got along with customers, 
co-workers and supervisors; that in the early 1980's, he 
began to have problems with back and knees, and first 
experienced severe depression in 1981, and was hospitalized 
for depression on several occasions.  In addition to his 
physical problems, he stated that he began to drink heavily, 
and was able to work only sporadically for a few weeks or 
months in auto repair. In 1993, he was physically unable to 
do the work and was awarded SSA disability benefits.  In 
1996, he had an overdose of his wife's medications requiring 
hospitalization, and dated his last episode of suicidal 
ideation to 1997.  He related that he gave up alcohol in 
September 2000, and expressed the opinion that all of his 
problems stem from his abusive treatment while in the Signal 
Corps in Germany.  The VA psychiatric examiner stated that 
the claimant did not meet the criteria for post-traumatic 
stress disorder (PTSD), and that his psychiatric symptoms 
were attributable to chronic depression and a history of 
chronic alcohol abuse.

The Axis I diagnoses were chronic dysthymia, moderately 
severe; and history of alcohol abuse, currently in partial 
remission; there were no Axis II diagnoses; and the Axis V 
global Assessment of Functioning (GAF) Score was 60 and 60 in 
the past year.  The VA psychiatric examiner stated that in 
his opinion, while there was no medical evidence to support 
the veteran's claim of a significant mental problems during 
his military career, it was highly likely that he experienced 
a severe adjustment disorder while in the military.  There 
was no significant evidence of depression for many years 
after his discharge from the military.  Later on in his life, 
as he developed a significant mood disorder and an alcohol 
abuse problem, these diagnoses and symptoms were as likely as 
not aggravated by his experiences while in the military.

In an addendum to that report, dated in October 2001, the VA 
psychiatric examiner stated that his conclusion was that the 
claimant likely suffered from an adjustment disorder while in 
the military; that he did not have a mental disorder upon 
entering the military that was permanently aggravated by 
military service, nor did he acquire a chronic mental 
disorder based on his military service.  While his current 
dysthymia may have led him to think about unhappy events 
while in the military, his adjustment disorder did not cause 
or contribute to his current condition.

Medical records obtained from the Social Security 
Administration in September 2001, show that the claimant was 
awarded SSA disability benefits, effective May 1993, based 
upon osteoarthritis and allied disorders, and for discogenic 
and degenerative disorders of the back.  

A personal hearing was held in July 2002 before an RO Hearing 
Officer.  The claimant reiterated his assertion that his 
nervous condition was the result of the way he was treated 
while on active duty.  He testified that he was illiterate 
when he was drafted in 1967; that he was unable to read and 
write; and that he had only completed the 8th grade when he 
was inducted.  He repeated the history previously advanced 
regarding his training and assignments while on active duty; 
asserted that he was suicidal after returning to the United 
States and going back to work; that he was discharged from 
his employment and got another job cleaning off the machines 
at another company; that he began drinking a lot; and that in 
1996, he took an overdose of medications and was hospitalized 
in Danville.  He further related that he was first seen by a 
psychiatrist in 1985 or 1986 at Lancaster Medical Center.  A 
transcript of the testimony is of record

The claimant was admitted to the VAMC, Lexington, in June 
2002 for complaints of dysthymia and crisis stabilization of 
suicidal ideation, and placed on Sertaline.

In April 2003, the claimant submitted to the RO an April 2003 
letter from Dr. M.N.M., a private family practitioner, who 
stated that he had been asked by the claimant whether his 
past history of depression could stem from his Army life.  
The corresponding family practitioner stated that while the 
claimant was in the Army, he had some psychiatric problems 
and some depression; that following service, he had been 
committed to a psychiatric unit; that he was treated and 
placed in a program at the VA; and that he stopped drinking 
and, with time, stopped smoking.  The corresponding physician 
stated that his records from the early years were not 
available; that the claimant's records from the early 1980's 
had been burned; that his hospital records did demonstrate 
that he had been drinking alcohol around 1984; and that in 
1984, he was still having trouble controlling his alcoholism.  
The corresponding physician further stated that the claimant 
did not drink before entering service; that while in service, 
he was placed in confinement because he did not want to go to 
Vietnam; that his reason was that he felt unprepared, had 
difficulty learning, and thought that he had not been taught 
his trade; that he was posted to Germany, where he was given 
a job and harassed because he had good scores and certain 
ideas; and that he told them that he could not do what they 
thought he had been taught to do.

The corresponding physician further stated that, as far as 
his information went, he had known the claimant for a number 
of years; that he knew that he had been depressed, an 
alcoholic and had some problems with low self esteem; that 
such could have developed as a result of his experiences in 
the Army, which he found very humiliating and confusing, and 
which was very unfair.  He indicated that "this judgmental 
unfairness would have been based upon the fact that what he 
tells me is correct- about them changing his scores and 
putting him in that position."  He further stated that he is 
"assuming this to be true since [the claimant] says that 
there is evidence that his scores were changed."  He further 
cited the claimant's statement that he had never seen a 
psychiatrist for any problem associated with depression or 
drinking difficulties prior to going into service.  The 
corresponding family practitioner further stated that "If 
they did change his scores, if they did force him into a 
position, where he could not succeed, self-esteem would have 
dropped, his frustration would have gone up and again the 
behavior he demonstrated would have been a reasonable 
reaction to the unfairness he felt.  Conceivably, he could 
have developed his alcoholism and all his other problems as a 
result of his experience in the military."

The claimant appeared and testified at a videoconference 
hearing held in February 2003 before the undersigned Veterans 
Law Judge of the Board of Veterans' Appeals.  The claimant's 
representative reiterated the claimant's previous assertions 
and testimony regarding his military service, asserting as 
fact the matters previously related by the claimant, 
including that his Signal Corps school scores were changed; 
and that the claimant was placed in the "brig" for six weeks.  
He further cited statements allegedly made to him by the 
claimant regarding alterations in his service medical 
records.

The claimant testified that he did not complete the tests he 
was given at Signal Corps school; that the instructors would 
get up at night and complete marking his tests; that he did 
not know how to do the things like turn on or service the 
radios; that he told the Company Commander that there was no 
way he would go to Vietnam to get himself killed; that he 
could understand how to be a foot soldier or a medical 
corpsman; that he had a brother in Vietnam; and that he was 
then sent to Germany, where he was assigned to paint trucks; 
that he was promoted to E-4; that he received word that his 
brother was killed in Vietnam; that he again got orders to go 
to Vietnam; that he subsequently found that his brother-in- 
law was killed in Vietnam; and that he was assigned to KP and 
permanent guard duty and harassed. .

The claimant further testified that two months prior to 
service separation, he asked to see a doctor because he felt 
he needed help; that he was depressed and felt like jumping 
out of a window; that his sergeant wouldn't let him see the 
doctor and told him that he would help him commit suicide if 
he wanted to; and that he continued to feel depression and 
mental stress at the time of service separation in March 
1969.  He related that he returned to work with his former 
employer, but washed out because of his flashbacks and 
harassment and everything in the service; that he then 
obtained employment in an auto body shop; that he made no 
effort to see a doctor until sometime in 1983, when he saw 
Dr. Martin at Lancaster Family Health Center in Lancaster, 
Kentucky; that he did not discuss depression, but discussed 
his experiences in service with that physician; and that he 
had difficulty working because of his depression and because 
he started drinking.  He further stated that he began seeing 
Dr. Raitiere at Ephraim McDowell Regional Medical Center 
after he overdosed on pills; and that he obtained SSSA 
disability benefits and began going to the VAMC, Lexington.  
The claimant further testified that he had no problems with 
depression or sleep before entering service, while currently 
he sometimes oversleeps or undersleeps; and that his 
depression had nothing to do with his award of SSA disability 
benefits.  A transcript of the testimony is of record.

In March 2005, the veteran's attorney submitted a letter from 
Dr. C.R., a licensed clinical psychologist.  The attorney 
waived RO consideration of the letter.  The psychologist 
opined that it was at least as likely as not that the 
veteran's mental illness was related to his military service, 
because the combination of his illiteracy and his assigned 
duties were undoubtedly harmful to the veteran's mental 
health.  She wrote that the veteran's statement that he was 
not capable of performing the tasks required of him within 
the Signal Corps was consistent with the veteran's minimal 
educational achievement.  She wrote that the veteran suffered 
many adverse consequences, both external and internal, 
because of his inability to perform his job, and that it 
would be expected that these experiences would cause anxiety, 
depression, and low self-esteem.  

She wrote that the veteran's complaints of nightmares and 
flashbacks were symptoms of anxiety typically associated with 
PTSD.  She wrote that because the veteran did not avoid 
stimuli associated with the traumatic event and did not have 
persistent symptoms of increased arousal, he did not meet the 
diagnostic criteria for PTSD.  She argued that the veteran 
did meet the criteria for anxiety disorder, not otherwise 
specified.  She noted that the veteran had been diagnosed 
with major depressive disorder and dysthymic disorder, and 
opined that the veteran's experience of abuse and humiliation 
in the military likely caused and/or exacerbated his feelings 
of worthlessness/low self-esteem, and hopelessness.  

In conclusion, she wrote that the veteran's current mental 
illness was related to his military service.  She concurred 
with the veteran's physician, Dr. M, and with Dr. L.'s March 
2001 conclusion that the veteran's military experience likely 
had a causative effect on his later mental illness.  She 
wrote that Dr. V's diagnostic impression in April 2000 was 
that the veteran was experiencing stressors from physical 
problems and traumatic memories from his military period.  
She wrote that if she were treating the veteran as a patient, 
her conceptualization of his difficulties would include his 
military service as a significant factor in his current 
distress.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may also be granted for a 
chronic disability on a presumptive basis, including 
psychoses, if such is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2003).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The evidence shows that the veteran has a current disability.  
In March 2005, Dr. C.R. diagnosed the veteran with anxiety 
disorder, and noted that the veteran had been diagnosed with 
dysthymic disorder and major depressive disorder  

The veteran's service personnel records show that he worked 
as a radio relay and carrier operator in the Signal Corps in 
1967 and 1968.  He asserts that he experienced extreme stress 
during this job, due in large part to being unable to read 
and write, and that he was not able to perform his duties.  
The veteran's DD-214 shows that he only completed 8 years of 
school, and he has submitted report cards showing low grades. 
Inasmuch as the veteran's version of events has remained 
consistent in testimony to the VA and in relaying his history 
to different VA examiners, his testimony on this matter is 
deemed credible.  Granting the veteran the benefit of the 
doubt, it is determined that the veteran was indeed exposed 
to a psychic injury in service, i.e., exposure to extreme 
stress while working in the Signal Corps.  

Therefore, the only issue that must be resolved is whether 
the veteran's diagnosed psychiatric disorders (dysthymic 
disorder, major depressive disorder, anxiety disorder) are 
the result of his being exposed to the psychic injury of 
working in the Signal Corps in a job he was not capable of 
performing.  In this regard, Dr. C.R., a licensed clinical 
psychologist, opined that the veteran's mental illness was 
related to his military service, because the combination of 
the veteran's illiteracy and his assigned duties were harmful 
to his mental health.  

Although there is a VA opinion from October 2001 which rebuts 
Dr. C.R.'s opinion (the examiner stated that the veteran had 
an adjustment disorder in service, but it did not cause or 
contribute to his current condition), the VA examiner 
provided that opinion in an addendum.  In the earlier opinion 
from March 2001, the examiner stated that the veteran's 
diagnoses and symptoms were as likely as not aggravated by 
his experience while in the military.  Thus, while the later 
opinion does seem to correct the earlier opinion, the opinion 
from Dr. C.R. unambiguously relates the veteran's psychiatric 
disorders to service.  In addition, be emphasized that at the 
time of the Board's previous denial in July 2003, Dr. C.R.'s 
opinion had not yet been made part of the record.  

The private opinion has weaknesses.  For example, Dr. C.R. 
reported that the veteran's private physician concluded the 
veteran's military experience likely had a causative effect 
on his later mental illness.  However, Dr. M. did not make 
that statement.  Speaking of the veteran, he only stated 
that, "Conceivably he could have developed his alcoholism 
and all of his other problems as a result of his experience 
in the military."  Nevertheless, granting the veteran the 
benefit of the doubt, it is determined that Dr. C.R.'s 
opinion carries the most weight.  Based on these medical 
opinions, it is determined that the medical evidence provides 
a nexus between the veteran's currently diagnosed psychiatric 
disorders (whether they are labeled as dysthymic disorder, 
major depressive disorder, or anxiety disorder), and his 
duties in service in the Signal Corps.  Accordingly, service 
connection is warranted for a psychiatric disability, 
specifically dysthymic disorder, major depressive disorder, 
and anxiety disorder.  

As the veteran has been granted the benefit he was seeking 
(service connection for a psychiatric disability), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (2004).  


ORDER

Entitlement to service connection for dysthymic disorder, 
major depressive disorder, and anxiety disorder is granted.





________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


